t c memo united_states tax_court newton j and vonise friedman petitioners v commissioner of internal revenue respondent docket no filed date ps claimed charitable_contribution deductions for the donation of equipment in and ps did not strictly comply with the substantiation requirements of sec_1 170a- income_tax regs but they contend their documentation satisfied the substantial compliance doctrine according to 100_tc_32 held ps did not establish substantial compliance because they did not provide adequate descriptions of the equipment and did not identify the valuation methods used the manner of acquisition and the cost bases of the equipment held further ps’ documentation did not satisfy the requirement of sec_170 i r c that they obtain contemporaneous written acknowledgments of the donations held further ps are liable for accuracy-related_penalties under sec_6662 i r c theodore j england for petitioners mark h pfeffer for respondent memorandum opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal_income_tax year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issues for decision are whether petitioners adequately substantiated deductions for noncash charitable_contributions made during the years in issue and whether petitioners are liable for sec_6662 accuracy-related_penalties unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners resided in california at the time they filed their petition petitioners timely filed form sec_1040 u s individual_income_tax_return for and on their return petitioners claimed dollar_figure in noncash charitable deductions on schedule a itemized_deductions for donations of diagnostic and laboratory equipment to global operations and development global operations on their return petitioners claimed dollar_figure in charitable_contribution deductions for donations of diagnostic and laboratory equipment to global operations and the university of southern california usc the returns were prepared by reed spangler a certified_public_accountant c p a to substantiate the donations petitioners attached to their return three forms noncash charitable_contributions these consisted of a form_8283 for items appraised by garson p shulman shulman form a form_8283 for items appraised by jack levan jack levan form and a form_8283 summarizing the items listed in the two aforementioned forms summary form petitioners included a separate written appraisal report and a receipt from global operations only for the items covered by the shulman form_8283 petitioners included with their return forms for items appraised by john e levan john e levan form jack levan jack levan form and david s handelman handelman form petitioners included a separate written appraisal report and a receipt from global operations only for the items covered by the john e levan form_8283 respondent selected petitioners’ and returns for examination on date for purposes of the examination mr handelman prepared an appraisal report of the items donated to global operations in handelman appraisal on date mr handelman prepared an appraisal report as to the items in the john e levan form_8283 handelman appraisal at the conclusion of the examination respondent disallowed the deductions for the charitable_contributions to global operations and usc on date respondent sent petitioners a notice_of_deficiency for the and tax years petitioners filed a timely petition with this court i charitable_contribution deductions discussion sec_170 allows as a deduction any charitable_contribution verified under regulations prescribed by the secretary for any noncash contribution exceeding dollar_figure the regulations require the donor to obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary ie form to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs a qualified_appraisal must include among other things a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property appraised is the property that was contributed a description of the property’s physical condition the valuation method used to determine the fair_market_value and the specific basis for the valuation see sec_1_170a-13 income_tax regs a qualified_appraisal must be made no earlier than days before the date of the contribution and no later than the due_date of the return including extensions sec_1_170a-13 income_tax regs the appraisal_summary must include among other things a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property appraised is the property that was contributed a brief summary of the property’s physical condition the manner of acquisition and the cost or other basis of the property see sec_1_170a-13 income_tax regs in addition to the substantiation requirements of sec_1_170a-13 income_tax regs a taxpayer must obtain a contemporaneous written acknowledgment from the donee organization for any contribution of dollar_figure or more sec_170 the contemporaneous written acknowledgment must include a description of any property contributed a statement as to whether the donee provided any goods or services in exchange and a description and good_faith estimate of the value of such goods or services sec_170 petitioners attached to their returns forms covering the and charitable_contributions but they provided respondent with appraisal reports and receipts only for the items listed in the shulman and john e levan forms in addition those appraisal reports and receipts omitted information required to substantiate petitioners’ claimed deduction as discussed infra as to every item contributed petitioners concede that they have not strictly complied with sec_1_170a-13 income_tax regs however petitioners contend that they are entitled to the claimed charitable_contribution deductions because they have substantially complied with the regulation under the substantial compliance doctrine the critical question is whether the requirements relate ‘to the substance or essence of the statute ’ 100_tc_32 quoting 42_tc_308 67_tc_1071 if so strict adherence to all statutory and regulatory requirements is mandatory see 63_tc_316 however if the requirements are procedural or directory in that they are not of the essence of the thing to be done but are given with a view to the orderly conduct of business then they may be fulfilled by substantial compliance see id pincite 61_tc_5 41_tc_214 we have previously held that the reporting requirements of sec_1_170a-13 income_tax regs are directory and require only substantial compliance bond v commissioner supra pincite in bond the taxpayers donated two blimps to a charitable_organization and in the same month obtained a professional appraisal of the blimps though the appraiser completed an appraisal_summary for inclusion with the taxpayers’ return he did not provide a separate written report of the appraisal aside from the appraiser’s qualifications the appraisal_summary did however contain all of the information required for a qualified_appraisal the taxpayers promptly provided those credentials to the internal_revenue_service at audit because the taxpayers had furnished the service with all the information required for a qualified_appraisal we held that they had substantially complied with the regulation despite the absence of a separate written appraisal report id pincite petitioners claim they have substantially complied because as in bond the documents they have submitted contain the information required for a qualified_appraisal and appraisal_summary we disagree bond is inapplicable because petitioners did not merely fail to attach evidence of a qualified_appraisal they never obtained such an appraisal see 109_tc_258 affd without published opinion 166_f3d_332 4th cir d’arcangelo v commissioner tcmemo_1994_572 unlike the situation in bond petitioners’ documents fail to provide an adequate description of or the condition of the donated items the forms and the appraisal reports provide very generic descriptions stating the items were in good working condition or operational clean and in good saleable condition an adequate description is necessary because without a more detailed description the appraiser’s approach and methodology cannot be evaluated o’connor v commissioner tcmemo_2001_90 in fact petitioners’ documents fail to even indicate the valuation method used or the basis for the appraised values we have previously held such information to be essential because without any reasoned analysis the appraiser’s report is useless see jacobson v commissioner tcmemo_1999_401 citing 73_fsupp2d_912 e d tenn petitioners contend that the comparable sales_method is the only valuation method that could have possibly been used petitioners’ argument is unpersuasive opinions of a u s district_court do not constitute binding precedent in this court furthermore nowhere in that opinion does the district_court state that the comparable sales_method is the only valuation method possible in fact a careful reading of herman should have led petitioners to the opposite conclusion that the comparable sales_method is not the only available method in herman the issue before the court was the valuation of medical equipment donated by the taxpayers the taxpayers had purchased the equipment from a bankruptcy court and the government argued that the taxpayers’ purchase_price should be the fair_market_value of the equipment the district_court did not reject the use of historical_cost as a proper valuation method but it held that the purchase_price could not represent fair_market_value because the bankruptcy court was not a willing seller therefore it is patently clear that the court considered another valuation method in addition to comparable sales petitioners’ interpretation of herman also conflicts with the plain language of sec_1_170a-13 income_tax regs that regulation explicitly approves of two other valuation methods the income approach and the replacement-cost-less- depreciation approach petitioners’ position that the comparable sales_method is the only method possible is also untenable because it would render the valuation method requirement of sec_1 170a- c ii j income_tax regs superfluous petitioners also contend that the and handelman appraisals can be used to supply the missing information because they validate the values reported on the forms although those appraisals were untimely petitioners argue that an untimely appraisal can be used to supplement a timely-filed appraisal_summary as demonstrated in 100_tc_32 petitioners misstate the holding of bond in bond the submission of the information ie the appraiser’s credentials required to prove that a qualified_appraisal had been performed was untimely but the performance of the appraisal itself was not by contrast in the instant case the and handelman appraisals were performed years after the respective due dates of petitioners’ returns therefore petitioners cannot rely on those appraisal reports to cure the absence of the required information in a timely fashion petitioners further failed to establish substantial compliance because they did not provide the manner of acquisition of the items donated in and the cost or other adjusted_basis in the items donated in either year petitioners essentially argue that this information is unnecessary except in the bargain sale context petitioners claim that in fair v commissioner tcmemo_1993_377 the tax_court concluded that the cost_basis information was not required to be included on the taxpayers’ return and was irrelevant to the calculation of the amount of the charitable deduction petitioners take that discussion out of context and our comment there regarding the necessity of cost_basis information is inapplicable to the instant case we stated that the fairs were not required to include their cost_basis information on their return because the version of the regulation in effect for the year in issue did not in fact impose that requirement the fairs made their donation on date at that time taxpayers making noncash contributions exceeding dollar_figure were required only to maintain written records of their cost_basis information see t d 1985_1_cb_60 taxpayers were not required to attach an appraisal_summary to their return unless they made a noncash charitable_contribution exceeding dollar_figure after date see t d 1985_1_cb_64 consequently the fairs did not have to include cost_basis information on their return in order to be in strict compliance with the regulation by contrast the version of the regulation relevant to petitioners does require them to attach an appraisal_summary to their return and to include cost_basis information on that appraisal_summary see sec_1_170a-13 income_tax regs on brief petitioners contend that their failure to provide the manner of acquisition and cost_basis information should be excused because they had reasonable_cause for such failure see sec_1_170a-13 income_tax regs petitioners claim that they disposed of the records containing that information while evacuating their house due to an approaching fire petitioners cite fair v commissioner supra for the proposition that the inadvertent loss of cost_basis records necessarily constitutes reasonable_cause petitioners misstate the holding of fair we held the taxpayers had reasonable_cause because they failed to retain their cost_basis records after being advised by a certified_public_accountant in that case a tax professional that those records were not needed we did not hold that inadvertent loss automatically establishes reasonable_cause assuming for the sake of argument that petitioners’ reason for the missing cost_basis records constitutes reasonable_cause petitioners’ omission of that information is still not excused if a taxpayer has reasonable_cause the regulations require an appropriate explanation to be attached to the appraisal_summary sec_1_170a-13 income_tax regs petitioners did not submit any such explanation with their forms furthermore the appraisal of the item listed in the jack levan form_8283 in particular was not a qualified_appraisal because it was untimely that appraisal was performed on date which was more than days prior to the appraised item’s donation on date in addition to their failure to substantially comply with the regulations petitioners also failed to demonstrate that they obtained adequate written acknowledgments for their contributions as required by sec_170 petitioners argue that the forms can also serve as written acknowledgments because they were signed by the donee however neither the forms nor the receipts from global operations contain a statement that no goods or services were provided by the donee in exchange as required by sec_170 we have previously held that statement necessary for a charitable_contribution_deduction see kendrix v commissioner tcmemo_2006_9 castleton v commissioner tcmemo_2005_58 affd 188_fedappx_561 9th cir petitioners argue that sec_170 can be read to require the statement only when the donee actually furnishes goods or services to the donor we disagree c ourts must presume that a legislature says in a statute what it means and means in a statute what it says there 503_us_249 in the absence of a clearly expressed legislative intent to the contrary unambiguous statutory language ordinarily must be regarded as conclusive 447_us_102 sec_170 plainly states that the written acknowledgment is sufficient if it includes information as to whether the donee organization provided any goods or services in consideration in whole or in part for any property donated by the taxpayer the language used is clear and unconditional there is no reason to read into sec_170 the limitation suggested by petitioners implying that congress did not intend to require the statement in all circumstances petitioners quote 118_tc_528 affd 374_f3d_881 9th cir the legislative_history accompanying the enactment of sec_170 states organizations that provide goods or services in consideration for payments from donors often do not inform their donors that all or a portion of the amount_paid by the donor may not be deductible as a charitable_contribution h rept pincite 1993_3_cb_167 congress enacted the substantiation requirements of sec_170 to require charitable organizations that receive quid pro quo contributions ie payments made partly as a contribution and partly in consideration for goods or services provided to the donor by the donee organization to inform their donors that the deduction under sec_170 is limited to the amount by which the payment exceeds the value of goods or services provided by the charity id that quote does not support petitioners’ position in fact the legislative_history of sec_170 refutes petitioners’ argument and specifically requires the statement regardless if the donee organization provided no goods or services to the taxpayer in consideration of the taxpayer’s contribution the written substantiation is required to include a statement to that effect h conf rept pincite ndollar_figure 1993_3_cb_393 for these reasons we hold that petitioners have failed to strictly or substantially comply with the requirements of sec_1_170a-13 income_tax regs and have failed to provide the contemporaneous written acknowledgments required by sec_170 accordingly petitioners are not entitled to the charitable_contribution deductions claimed on their return and we so hold ii sec_6662 penalties sec_6662 imposes an accuracy-related_penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs petitioners failed to properly substantiate their claimed charitable_contribution deductions that failure evidences negligence and careless disregard of the rules and regulations petitioners contend that they should be excused from liability for the sec_6662 penalties because they relied on the advice of their c p a sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment where reasonable_cause existed and the taxpayers acted in good_faith reliance on the advice of a professional tax adviser may but does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs a taxpayer claiming reliance on professional advice must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioners have not established mr spangler’s qualifications as a tax expert the mere fact that mr spangler is a c p a does not necessarily make him a competent tax adviser see mediaworks inc v commissioner tcmemo_2004_177 furthermore the record indicates that petitioners withheld information from mr spangler and that their reliance on his advice was therefore not in good_faith petitioners claimed they were unable to provide purchase records for the donated equipment because they were forced to dispose_of those records due to an approaching fire in but the record indicates that most of the items listed on the shulman and john e levan forms were purchased after that purported fire petitioners purchased a total of items of laboratory equipment on date and date twenty-six of the items listed in the shulman form_8283 are identical to the equipment petitioners purchased on those two dates similarly of the items listed in the john e levan form_8283 are identical to equipment petitioners purchased on date since petitioners did not provide mr spangler with all the information available to them they failed to provide him with necessary and accurate information and their reliance on his advice does not constitute reasonable_cause accordingly we hold that petitioners are liable for sec_6662 accuracy-related_penalties we have considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
